DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“a layer” in claims 3 and 4.
“imaging aperture” in claim 8.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 10 and 16, the terms “global maximum” and “local maximum” are the terms of art not easily construed by a person of ordinary skill in the art. Additionally, it is unclear what these terms represent/referring to. As mentioned in the specification, the “global maximum” and “local maximum” are shown in Figure. 9. However, the Figure 9’s graph does not explicitly show/represent the range of 450 nm and 495 nm as recited in the claims as “global maximum” and “local maximum”. 
Appropriate correction/clarification is required. Claims 2-9, 11-15 and 17-20 are rejected at least for being dependent from Claims 1, 10 and 16.
The terms "substantially" in claims 1-3, 10 and 16-17 and “about” in claims 1, 7, 9, 10, 15, 16 and 19-20 are relative terms which renders the claims indefinite.  The term "substantially” and “about” are not defined by the claim, the specification does not 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7, 9, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Langell et al. (US 20160088999) in view of Eichenholz (US 20140121468) and in further view of Hancock et al. (US 20190374285).
Regarding Claim 1, Langell et al. disclose a medical borescope (Fig.12A, borescope 1200), comprising: a shaft (tube 1220) comprising, at least in part, a material that is at least substantially electrically non-conductive material and at least substantially thermally non-conductive ([0146] borescope tube 1220 comprises a non-conductive material); 
a tip (a tip 1230) positioned at a distal end of the shaft (Fig.12A, tube 1220), wherein the tip (a tip 1230) comprises: an image sensor (image sensor 1260) ([0151] the image sensor 1260 can be configured to capture images).
However, Langell et al. does not disclose an array of LED light sources configured to deliver electromagnetic radiation in a spectrum that is at least substantially lacking in infrared radiation wherein the spectrum has at least one of a local maximum and a global maximum between about 450 and about 495 nm.
Eichenholz teaches and an array of LED light sources (one or more LEDs 165) configured to deliver electromagnetic radiation in a spectrum that is at least substantially lacking in infrared radiation ([0053]-[0056] electromagnetic energy having wavelength from about 440 nm to about 490 nm (note: the spectrum of IR is above 750 nm)), 
wherein the spectrum has at least one of a local maximum and a global maximum between about 450 and about 495 nm (Fig.8, [0053]-[0056] electromagnetic energy having wavelength from about 440 nm to about 490 nm).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Langell et al. to have an array of LED light sources configured to deliver electromagnetic radiation in a spectrum that is at least substantially lacking in infrared radiation wherein the spectrum has at least one of a local maximum and a global maximum between about 450 and about 495 nm as taught by Eichenholz in order to provide improved rendering of colors across the visible spectrum enables ([0055]-[0056] of Eichenholz). The modified device of Langell et al. in view of Eichenholz will hereinafter be referred to as the modified device of Langell et al. and Eichenholz.

Hancock et al. teach wherein the array of LED light sources is configured to collectively deliver between about 20 and about 75 lumens of visible light ([0102] LED may have an output of around 50-100 lumens).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Langell et al. and Eichenholz have wherein the array of LED light sources is configured to collectively deliver between about 20 and about 75 lumens of visible light as taught by Hancock et al. in order to provide detecting or probing certain tissue characteristics and sufficiently illuminate the treatment site ([0009] and [0102] of Hancock et al.). The modified device of Langell et al. in view of Eichenholz and in further view of Hancock et al. will hereinafter be referred to as the modified device of Langell et al., Eichenholz and Hancock et al.
Regarding Claim 2, the modified device of Langell et al., Eichenholz and Hancock et al. teach the claimed invention as discussed above concerning claim 1, and Langell et al. teach wherein the shaft wholly comprises a material that is at least substantially electrically non-conductive material and at least substantially thermally non-conductive ([0146] borescope tube 1220 comprises a non-conductive material).
Regarding Claim 3, the modified device of Langell et al., Eichenholz and Hancock et al. teach the claimed invention as discussed above concerning claim 1, and Hancock et al. teach wherein the shaft (sheath 122) comprises a layer of material that is at least substantially electrically non-conductive material and at least substantially thermally non-conductive ([0103] a protective sheath 122 (e.g. made from PEEK)). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Langell et al. and Eichenholz have the shaft comprising a layer of material that is at least substantially electrically non-conductive material and at least substantially thermally non-conductive as taught by Hancock et al. in order to prevent the scope from disrupting the conveyed energy ([0071] of Hancock et al.).
Regarding Claim 4, the modified device of Langell et al., Eichenholz and Hancock et al. teach the claimed invention as discussed above concerning claim 3, and Hancock et al. teach wherein the layer comprises a sheath (Figs.2-3, outer conductor 124).
Regarding Claim 7, the modified device of Langell et al., Eichenholz and Hancock et al. teach the claimed invention as discussed above concerning claim 1, and Hancock et al. teach wherein the array of LED lights sources is configured to deliver between about 25 and about 55 lumens of visible light ([0102] LED may have an output of around 50-100 lumens).
Regarding Claim 9, the modified device of Langell et al., Eichenholz and Hancock et al. teach the claimed invention as discussed above concerning claim 1, and Eichenholz teaches wherein the spectrum has a global maximum between about 450 (Fig.8, [0053]-[0056] electromagnetic energy having wavelength from about 440 nm to about 490 nm).
Regarding Claim 10, Langell et al. disclose medical borescope (Fig.12A, borescope 1200), comprising: a shaft (tube 1220) comprising, at least in part, a material that is at least substantially electrically nona-conductive material and at least substantially thermally non-conductive ([0146] borescope tube 1220 comprises a non-conductive material); and a tip (a tip 1230) positioned at a distal end of the shaft (Fig.12A).
However, Langell et al. does not disclose wherein the tip comprises at least one light source configured to deliver electromagnetic radiation in which no more than about 20% of the total spectral output of the at least one light source is in the infrared spectrum, wherein electromagnetic radiation delivered from the at least one light source comprises a spectrum having at least one of a local maximum and a global maximum between about 450 and about 495 nm.
Eichenholz teaches wherein the tip (Fig.4, distal end 120) comprises at least one light source (one or more LEDs 165) configured to deliver electromagnetic radiation in which no more than about 20% of the total spectral output of the at least one light source is in the infrared spectrum ([0053]-[0056] electromagnetic energy having wavelength from about 440 nm to about 490 nm (note: the spectrum of IR is above 750 nm)),
wherein electromagnetic radiation delivered from the at least one light source comprises a spectrum having at least one of a local maximum and a global maximum (Fig.8, [0053]-[0056] electromagnetic energy having wavelength from about 440 nm to about 490 nm).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Langell et al. to have wherein the tip comprises at least one light source configured to deliver electromagnetic radiation in which no more than about 20% of the total spectral output of the at least one light source is in the infrared spectrum, wherein electromagnetic radiation delivered from the at least one light source comprises a spectrum having at least one of a local maximum and a global maximum between about 450 and about 495 nm as taught by Eichenholz in order to provide improved rendering of colors across the visible spectrum enables ([0055]-[0056] of Eichenholz). The modified device of Langell et al. in view of Eichenholz will hereinafter be referred to as the modified device of Langell et al. and Eichenholz. 
The modified device of Langell et al. and Eichenholz teach the medical borescope as discussed above, but does not teach wherein the at least one light source is configured to deliver between about 20 and about 75 lumens of visible light.
Hancock et al. teach wherein the at least one light source is configured to deliver between about 20 and about 75 lumens of visible light ([0102] LED may have an output of around 50-100 lumens).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Langell et al. and Eichenholz have wherein the at least one light source is configured to deliver between about 20 and about 75 lumens of visible light as taught by Hancock et al. in order to 
Regarding Claim 11, the modified device of Langell et al., Eichenholz and Hancock et al. teach the claimed invention as discussed above concerning claim 10, and Langell et al. teach wherein the at least one light source comprises an array of LED light sources (three LEDs 1240).
Claims 5-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Langell et al. (US 20160088999) in view of Eichenholz (US 20140121468), in further view of Hancock et al. (US 20190374285) and further in view of Thomas et al. (US 20180214206).
Regarding Claim 5, the modified device of Langell et al., Eichenholz and Hancock et al. teach the claimed invention as discussed above concerning claim 1, but does not teach wherein the material comprises a fiber-reinforced polymer.
Thomas et al. teach wherein the material comprises a fiber-reinforced polymer ([0033] the shaft 22 is of a fibre reinforced plastics material).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Langell et al., Eichenholz and Hancock et al. to have wherein the material comprises a fiber-reinforced polymer as taught by Thomas et al. in order to provide sufficiently strong to ensure that the tip does not separate from the shaft when the assembly is in use ([0005]-[0006] of Thomas et al.). The modified device of Langell et al. in view of Eichenholz, in further 
Regarding Claim 6, the modified device of Langell et al., Eichenholz, Hancock et al. and Thomas et al. teach the claimed invention as discussed above concerning claim 5, and Thomas et al. teach wherein the material comprises a fiber-reinforced, thermosetting polyester polymer ([0033] shaft 22 is of a fibre reinforced plastics material. Suitable fibre reinforced plastics materials include those using fibres of glass, aramid or carbon, bound in a polymer material such as an epoxy, vinylester or polyester thermosetting plastics material).
Regarding Claim 12, the modified device of Langell et al., Eichenholz and Hancock et al. teach the claimed invention as discussed above concerning claim 10, but does not teach wherein the material comprises a fiber-reinforced polymer.
Thomas et al. teach wherein the material comprises a fiber-reinforced polymer ([0033] the shaft 22 is of a fibre reinforced plastics material).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Langell et al., Eichenholz and Hancock et al. to have wherein the material comprises a fiber-reinforced polymer as taught by Thomas et al. in order to provide sufficiently strong to ensure that the tip does not separate from the shaft when the assembly is in use ([0005]-[0006] of Thomas et al.). The modified device of Langell et al. in view of Eichenholz, in further view of Hancock et al. and further in view of Thomas et al. will hereinafter be referred to as the modified device of Langell et al., Eichenholz, Hancock et al. and Thomas et al.
Regarding Claim 13, the modified device of Langell et al., Eichenholz, Hancock et al. and Thomas et al. teach the claimed invention as discussed above concerning claim 12, and Thomas et al. teach wherein the material comprises a fiber-reinforced vinyl ester ([0033] shaft 22 is of a fibre reinforced plastics material. Suitable fibre reinforced plastics materials include those using fibres of glass, aramid or carbon, bound in a polymer material such as an epoxy, vinylester or polyester thermosetting plastics material).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Langell et al. (US 20160088999) in view of Eichenholz (US 20140121468), in further view of Hancock et al. (US 20190374285) and further in view of Kamm et al. (US 20170237960).
Regarding Claim 8, the modified device of Langell et al., Eichenholz, and Hancock et al. teach the claimed invention as discussed above concerning claim 1, but does not teach wherein the tip further comprises an imaging aperture, and wherein the imaging aperture comprises an aperture size between F2.0 and F2.8.
Kamm et al. teach wherein the tip comprises an imaging aperture, and wherein the imaging aperture comprises an aperture size between F2.0 and F2.8 ([0081] aperture of the imaging unit 110 may be F/4 or smaller).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Langell et al., Eichenholz and Hancock et al. to have wherein the tip comprises an imaging aperture, and wherein the imaging aperture comprises an aperture size between F2.0 and F2.8 .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Langell et al. (US 20160088999) in view of Eichenholz (US 20140121468), in further view of Hancock et al. (US 20190374285), further in view of Thomas et al. (US 20180214206) and further in view of Baldwin (US 20140309677).
Regarding Claim 14, the modified device of Langell et al., Eichenholz, Hancock et al. and Thomas et al. teach the claimed invention as discussed above concerning claim 12, but does not teach wherein the material comprises a unidirectional fiber. 
Baldwin teaches wherein the material comprises a unidirectional fiber (Fig.2A, at least an outer surface of 206 can include a textured portion 209 (e.g., ribbed)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Langell et al., Eichenholz, Hancock et al. and Thomas et al. to have wherein the material comprises a unidirectional fiber as taught by Baldwin in order to make it easier to grasp the scope ([0174] of Baldwin).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Langell et al. (US 20160088999) in view of Eichenholz (US 20140121468), in further view of Hancock et al. (US 20190374285) and further in view of Beckhaus et al. (DE 102009051434). 
Regarding Claim 15, the modified device of Langell et al., Eichenholz, and Hancock et al. teach the claimed invention as discussed above concerning claim 10, but 
Beckhaus et al. teach wherein the material comprises an electrical conductivity less than about 5 S/m ([0017] an electrical conductivity of 0.1-100 S/m) and a thermal conductivity of less than about 1 W/mK ([0018] a thermal conductivity of 0.1-30 W/mK).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Langell et al., Eichenholz, and Hancock et al. to have wherein the material comprises an electrical conductivity less than about 5 S/m as taught by Beckhaus et al. in order to provide a seal which even establish an electrically and thermally conductive connection between components ([0020] of Beckhaus et al.).
Claims 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock et al. (US 20190374285) in view of Eichenholz (US 20140121468).
Regarding Claim 16, Hancock et al. disclose a method for medical imaging, the method comprising the steps of: inserting a medical borescope into a patient ([0015] surgical scoping devices comprise an insertion tube);
illuminating a site of interest with electromagnetic radiation using between about 20 and about 75 lumens ([0102] LED may have an output of around 50-100 lumens) of visible light in an electromagnetic spectrum that is at least substantially lacking in infrared radiation (([0009] wavelengths of 415 nm and 540 nm (note: the spectrum of IR is above 750 nm)) and [0036] using visible radiation to illuminate the treatment site to enable it to be viewed), 
([0052]-[0053]  the treatment site may be provided within an energy conveying means for the microwave and/or RF electromagnetic (EM) energy by a surgical scoping device, such as an bronchoscope, endoscope, laparoscope or the like).
However, Hancock et al. does not teach wherein the electromagnetic spectrum has at least one of a local maximum and a global maximum between about 450 and about 495 nm.
Eichenholz teaches wherein the electromagnetic spectrum has at least one of a local maximum and a global maximum between about 450 and about 495 nm (Fig.8, [0053]-[0056] electromagnetic energy having wavelength from about 440 nm to about 490 nm).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hancock et al. to have wherein the electromagnetic spectrum has at least one of a local maximum and a global maximum between about 450 and about 495 nm as taught by Eichenholz in order to provide improved rendering of colors across the visible spectrum enables ([0055]-[0056] of Eichenholz). The modified device of Hancock et al. in view of Eichenholz will hereinafter be referred to as the modified device of Hancock et al. and Eichenholz.
Regarding Claim 18, the modified device of Hancock et al. and Eichenholz teach the claimed invention as discussed above concerning claim 16, and Eichenholz teaches wherein the electromagnetic radiation is generated using an array of LED light (LEDs 165) positioned at a tip of the medical borescope (Figs.2, 4 and 5 LEDs 165 at distal end 120).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hancock et al. to have wherein the electromagnetic radiation is generated using an array of LED light sources positioned at a tip of the medical borescope as taught by Eichenholz in order to provide a good spectral distribution, and may illuminate an object without changing, or with only minimal change of, its natural colors ([0048] of Eichenholz).
Regarding Claim 19, the modified device of Hancock et al. and Eichenholz teach the claimed invention as discussed above concerning claim 18, and Hancock et al. teach wherein the array of LED lights sources is configured to deliver between about 25 and about 55 lumens of visible light ([0102] LED may have an output of around 50-100 lumens).
Regarding Claim 20, the modified device of Hancock et al. and Eichenholz teach the claimed invention as discussed above concerning claim 16, and Eichenholz teaches wherein the electromagnetic spectrum has a global maximum between about 450 and about 495 nm (Fig.8, [0053]-[0056] electromagnetic energy having wavelength from about 440 nm to about 490 nm).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hancock et al. (US 20190374285) in view of Eichenholz (US 20140121468) and in further view of Bala (US 20060106282). 
Regarding Claim 17, the modified device of Hancock et al. and Eichenholz teach the claimed invention as discussed above concerning claim 16, but does not 
Bala teach wherein the electromagnetic spectrum is configured to at least substantially eliminate visibility of the smoke in one or more images generated during the imaging step ([0015]-[0016] produce wavelengths of light within the infrared spectrum in order to selectively view surgical sites normally occluded by conditions such as smoke, fluids, tissues, and/or haze and to direct laser energy to the surgical site).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Hancock et al. and Eichenholz to have wherein the electromagnetic spectrum is configured to at least substantially eliminate visibility of the smoke in one or more images generated during the imaging step as taught by Bala in order to allow the viewing of and direction of laser energy toward structures located behind occluding materials such as haze, smoke, tissues and/or blood ([0006]-[0007] of Bala).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20110295066			Fan
US 20170119490			Mordaunt
Fan (US 20110295066) discloses an endoscopes having a hollow outer sheath. A distal portion 104 of the outer sheath 102 can be electrically and/or thermally 
Mordaunt (US 20170119490) discloses an apparatus and methods combine light emitted by a narrow band laser. the shortest wavelength contribution to the illumination beam is provided by a laser (e.g., a laser diode) having narrow band emission around a peak wavelength greater than or equal to about 480 nm (for example, a peak wavelength in the range 480 nm to 495 nm).  The one or more additional light sources may include one or more light-emitting diodes (LEDs), for example a green LED and/or a red LED and/or an orange LED. (See figures 1, 4-7 and [0016]-[0017]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191.  The examiner can normally be reached on Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571}270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        

/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795